Case 19-43230   Doc 26-4 Filed 01/21/20 Entered 01/21/20 11:18:08   Desc
                     Affidavit in Support Page 1 of 5
Case 19-43230   Doc 26-4 Filed 01/21/20 Entered 01/21/20 11:18:08   Desc
                     Affidavit in Support Page 2 of 5
Case 19-43230   Doc 26-4 Filed 01/21/20 Entered 01/21/20 11:18:08   Desc
                     Affidavit in Support Page 3 of 5
Case 19-43230   Doc 26-4 Filed 01/21/20 Entered 01/21/20 11:18:08   Desc
                     Affidavit in Support Page 4 of 5
Case 19-43230   Doc 26-4 Filed 01/21/20 Entered 01/21/20 11:18:08   Desc
                     Affidavit in Support Page 5 of 5
